HARALSON, Supernumerary Circuit Judge.
The appellant was tried and convicted of burglary in the second degree and grand larceny, as charged in the indictment, and sentenced to imprisonment in the penitentiary for one year and one day.
Several witnesses testified for the State. The appellant did not testify nor introduce any testimony in his behalf.
The sufficiency of the evidence, upon which to base a conviction is not before this Court, since (1) the afirmative charge was not requested by the appellant, (2) there was no motion to exclude the evidence, and (3) no motion to set aside the verdict (or motion for new trial) was filed. Robinson v. State, 46 Ala.App. 684, 248 So.2d 583.
However, we may observe that in our examination of the record we find the evidence ample to support the verdict.
No written charges were requested by appellant and no action by the court unfavorable to appellant was reserved for the consideration of this Court.
After a careful search of the record, we find no error and the judgment in this cause is due to be affirmed.
The foregoing opinion was prepared by the Honorable W. J. HARALSON, Supernumerary Circuit Judge, serving as a Judge of this Court under Section 2 of Act No. 288, Acts of Alabama, July 7, 1945, as amended; his opinion is hereby adopted as that of this Court.
The judgment below is hereby
Affirmed.
All the Judges concur.